United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1439
                       ___________________________

                                 Anthony Rizzuti

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Linda Sanders, Warden; Eric Banta, Supervisory Correctional Systems Specialist;
        Paul M. Laird, Regional Director; Harrell Watts, Administrator

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Western District of Missouri - Springfield
                                ____________

                            Submitted: July 22, 2015
                              Filed: July 27, 2015
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Federal inmate Anthony Rizzuti appeals the district court’s1 adverse grant of
summary judgment in his action under Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971). Upon careful review of the record and the
parties’ arguments on appeal, we conclude that the district court’s summary judgment
decision was proper, see Cody v. Weber, 256 F.3d 764, 767 (8th Cir. 2001) (de novo
standard of review); see also Thomas v. Corwin, 483 F.3d 516, 526-27 (8th Cir. 2007)
(mere allegations, unsupported by specific facts or evidence beyond nonmoving
party’s conclusions, are insufficient to withstand summary judgment motion), and we
further conclude that the district court did not abuse its discretion in handling
discovery matters, see In re Mo. Dep’t of Natural Res., 105 F.3d 434, 435 (8th Cir.
1997) (management of discovery is committed to sound discretion of trial court;
scope of review of discovery orders is both narrow and deferential).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                        -2-